                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-00618-GCM
 PARKDALE MILLS, INC.,

                  Plaintiff,

     v.                                                            ORDER

 HAMPSHIRE GROUP, LTD.,
 HAMPSHIRE BRANDS, INC.,
 HAMPSHIRE INTERNATIONAL,
 LLC,
 RIO GARMENT S. DE R.L.,

                  Defendants.


          THIS MATTER comes before the Court sua sponte. Plaintiff filed this action on August

12, 2016. On January 20, 2017, Plaintiff filed a Notice of Automatic Stay due to Defendants’

pending bankruptcy petitions. Plaintiff last reconfirmed that Defendants were in bankruptcy

proceedings on October 25, 2019. There has been no activity since that date.

          Plaintiff is therefore ORDERED to file a status report within thirty (30) days of the entry

of this order.

          SO ORDERED.


                                       Signed: April 19, 2021




           Case 3:16-cv-00618-GCM Document 19 Filed 04/19/21 Page 1 of 1
